          Case 1:18-cr-00002-NONE-SKO Document 105 Filed 05/18/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   ROSS PEARSON
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                              CASE NO. 1:18-CR-00002-NONE

12                                  Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
                                                            IN GOVERNMENT’S NOTICE
13                           v.

14   ISRAEL RIVAS-GOMEZ,

15                                 Defendant.

16

17
            Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the government’s exhibits to its Opposition to the
19
     Motion to Suppress, Dkt. 92, pertaining to defendant Israel Rivas-Gomez, and government’s Request to
20
     Seal shall be SEALED until further order of this Court.
21
            It is further ordered that access to the sealed documents shall be limited to the government and
22
     counsel for the defendant.
23
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25
     the government’s request, sealing the government’s motion serves a compelling interest. The Court
26
     further finds that, in the absence of closure, the compelling interests identified by the government would
27
     be harmed. In light of the public filing of its request to seal, the Court further finds that there are no
28


       [PROPOSED] ORDER SEALING DOCUMENTS AS SET            1
30     FORTH IN GOVERNMENT’S NOTICE
         Case 1:18-cr-00002-NONE-SKO Document 105 Filed 05/18/20 Page 2 of 2

 1 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 2 interests identified by the government.

 3 IT IS SO ORDERED.

 4
        Dated:    May 18, 2020
 5                                                   UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET        2
30    FORTH IN GOVERNMENT’S NOTICE
